437 F.2d 454
3 Fair Empl.Prac.Cas.  154, 3 Empl. Prac. Dec. P 8120Marian Celeste LANSDALE, Plaintiff-Appellant,v.UNITED AIRLINES, INC., Defendant-Appellee.
No. 29254.
United States Court of Appeals, Fifth Circuit.
Feb. 17, 1971.

Richard Bivins Lansdale, Naples, Fla., for appellant.
David R. Cashdan, Russell Specter, Deputy General Counsel, Lutz Alexandar Prager, Attys., Equal Employment Opportunity Commission, Washington, D.C., Stanley P. Hebert, General Counsel, amici curiae.
Laurence A. Schroeder, Miami, Fla., for appellee; Walton, Lantaff, Schroeder, Carson & Wahl, Miami, Fla., of counsel.
Before BELL, THORNBERRY, and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant, an airline stewardess, brought this action in the district court alleging that she was improperly discharged by United Air Lines in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e-2 by reason of her marriage.  United thereafter changed its rules regarding the marital status of its stewardesses, whereupon appellant was reinstated with no loss in seniority.  The sole issue presented was whether appellant was entitled to back pay for the period of her discharge.


2
The district court ruled for United as a matter of law on the basis of our decision in Phillips v. Martin Marietta Corporation, 5 Cir., 1969, 411 F.2d 1.  That decision has now been reversed.  Phillips v. Martin Marietta Corporation, 400 U.S. 542, 91 S.Ct. 496, 27 L.Ed.2d 613, U.S.  (January 25, 1971).  It follows that the judgment herein must be vacated and the cause remanded for further consideration in the district court.


3
Vacated and remanded.